COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §

                                               §
                                                                 08-13-00061-CV
                                               §
 IN RE: HERITAGE OPERATING, L.P.                       AN ORIGINAL PROCEEDING IN
 A/K/A DENMAN PROPANE                          §
                                                                  MANDAMUS
                                               §

                                               §

                                        JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Luis Aguilar, Judge of the 243rd District Court of El Paso County, Texas,

and concludes Relator’s petition for writ of mandamus should be conditionally granted. We

therefore direct the trial court to vacate its order granting motion for new trial dated January 22,

2013, in accordance with the opinion of this Court. The writ of mandamus will issue should the

trial court fail to comply.

        IT IS SO ORDERED THIS 18TH DAY OF JUNE, 2015.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)